UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7735


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ISAAC NELSON, a/k/a Big Ike, a/k/a Zeek,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:09-cr-00930-CMC-3)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaac Nelson appeals the district court’s order denying his motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and find no abuse

of discretion. See United States v. Kibble, ___F.3d___, 2021 WL 1216543 (4th Cir. 2021).

Accordingly, we affirm for the reasons stated by the district court. United States v. Nelson,

No. 3:09-cr-00930-CMC-3 (D.S.C. Nov. 9, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2